Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-21 in which claims 1, 8, and 15 are in independent forms filed April 11, 2022 has been fully considered, therefore the claims are rejected under new grounds.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Gay et al. United States Patent No. 9,064,013 in view of Barrus et al. United States Patent Publication No. 2014/0244668 and further in view of Kagalwala et al. United States Patent Publication No. 2003/0105732.

As per claim 1, 8, and 15:
Gay et al. teach a method, comprising: 
receiving a request from a client device for an action to be performed on a resource that is hosted at an origin server(Col. 1 lines 34-35 and 46-50: request receives from client to allocate computational resources from data server); 
accessing a data structure associated with the request(Col. 7 lines 23-24:  Memory stores data structure), 
the data structure storing properties of the request (Col. 9 lines 25-27:  Storing request information); 
for each property of the request in the data structure(Col. 12 lines 65-67), 
applying a related filter from the first set of filters to a value of the property in the data structure (Col. 12 lines 53-57:  There is an index entry for each value of a property of an entity and if there is a multi-valued property, there will be at least two index entries for the entity (e.g., two index entries in the same index with the same key but different filter values), and 
determining whether the value of the property matches an expected value(Col. 12 lines 32-45:  based on entity requested either by submitting a request for an entity associated with a particular key, or by requesting performance of a search query that matches the entity's component type (e.g., Property). A request performed using a search query that matches the entity's properties will typically first produce the key for the matching entity using Index(es) and then retrieve the entity or information representative of the entity from Entity Database); 
in response to determining that one or more filters match, performing actions on the request corresponding to the one or more matched filters (Col. 9 lines 62-67:  Index Portion Identifier for identifying index portions that are adapted for responding to a request (e.g., when the request includes a search query, index portions that match all of the filters of a search query and are sorted in same sort order, such as a sort order specified by the search query); and 
sending the request to the origin server(Col. 18 lines 6-9:  The completed set of request result would be transmitted (sent) to App Server).
Gay et al. do not explicitly disclose for the in response to receiving the request, identifying a first type of data traffic associated with the request; determining a first set of filters from a plurality of sets of filters, the first set of filters associated with the first type of data traffic associated with the request.  However, Barrus et al. teach a method,
in response to receiving the request, identifying a first type of data traffic associated with the request See Barrus et al. Par. 8: in response to receiving a filter request from a user); 
determining a first set of filters from a plurality of sets of filters, the first set of filters associated with the first type of data traffic associated with the request (See Barrus et al. Par. 8:  The filter engine filters the column by identifying filter criteria from the filter request, the filter criteria being based on a data type or characteristics of data).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Gay et al. to have the in response to receiving the request, identifying a first type of data traffic associated with the request; determining a first set of filters from a plurality of sets of filters, the first set of filters associated with the first type of data traffic associated with the request.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Gay et al. and Barrus et al. before him/her, to modify the system of Gay et al. to include the in response to receiving the request, identifying a first type of data traffic associated with the request; determining a first set of filters from a plurality of sets of filters, the first set of filters associated with the first type of data traffic associated with the request of Barrus et al., since it is suggested by Barrus et al. such that, the method provides an image based document management (IBDM) which utilizes filter engine for filtering a column of the table based on receiving a filter request from user.  Based on received filter request perform sorting column of the table and determines an order based on the sort request and sorts the table in that order. The table is generated by the table generator and includes multiple data types (See Barrus et al. Par. 48 and 78).
Gay et al. as modified do not explicitly disclose for the properties of the request including native properties, derived properties, and computed properties.  However, Kagalwala et al. teach a method,
the properties of the request including native properties, derived properties, and computed properties(See Kagalwala et al. (Par. 853: For Derived property), (Par. 872: For Native property) and (Par. 1040: For Computed property)).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Combination of Gay et al. and Barrus et al. to have the properties of the request including native properties, derived properties, and computed properties.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Combination of Gay et al. and Barrus et al. and Kagalwala et al. before him/her, to modify the system of Combination of Gay et al. and Barrus et al. to include the properties of the request including native properties, derived properties, and computed properties of Kagalwala et al., since it is suggested by Kagalwala et al. such that, the method describe the database schema which is an extension of the Common Information Model (CIM) and defines classes, properties, methods, and associations for a SQL (structured query language) database.  The CIM maintains a schema definition which consists of one or more data structures that are typically stored on some form of non-volatile media. A schema can be installed in one or more namespaces. The schema contains a definition of all classes, their properties, and associations (See Kagalwala et al. Par. 16 and 28).

Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Gay et al. United States Patent No. 9,064,013 in view of Barrus et al. United States Patent Publication No. 2014/0244668 in view of Kagalwala et al. United States Patent Publication No. 2003/0105732 as applied to claims 1, 8, and 15 and further in view of Laux et al. United State Patent Publication No. 2002/0095459.

As per claims 2, 9, and 16:
Gay et al. as modified do not explicitly disclose for the analyzing the request to identify the properties of the request; generating the data structure associated with the request based on the analysis, wherein the data structure is a table, the table including entries generated based on the identified properties of the request.  However, Laux et al. teach a method comprising: 
analyzing the request to identify the properties of the request (See Laux et al. Par. 103:  A program which is stored on the client analyze a content data request (i.e., the HTTP request) in order to find out the one or more client-related properties and content data related properties); 
generating the data structure associated with the request based on the analysis, wherein the data structure is a table, the table including entries generated based on the identified properties of the request(See Laux et al. Par. 55:  A tree data structure is generated dependent on at least one of client-related properties and content data properties). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Combination of Gay et al. and Barrus et al. and Kagalwala et al. to have the analyzing the request to identify the properties of the request; generating the data structure associated with the request based on the analysis, wherein the data structure is a table, the table including entries generated based on the identified properties of the request.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Combination of Gay et al. and Barrus et al. and Kagalwala et al. and Laux et al. before him/her, to modify the system of Combination of Gay et al. and Barrus et al. and Kagalwala et al. to include the analyzing the request to identify the properties of the request; generating the data structure associated with the request based on the analysis, wherein the data structure is a table, the table including entries generated based on the identified properties of the request of Laux et al., since it is suggested by Laux et al. such that, the method provides a mechanism by which the instruction format of the instruction data set (for example, an HTML page) can be adapted, modified or varied depending on properties of the client as determined from the content data request message(See Laux et al. Par. 2).

 As per claims 3, 10, and 17:
Gay et al. as modified teach a method, 
wherein generating the data structure associated with the request based on the analysis comprises(See Laux et al. Par. 103:  A program which is stored on the client analyze a content data request (i.e., the HTTP request) in order to find out the one or more client-related properties and content data related properties): 
sending identified properties to an external server(See Laux et al. Par. 17:  The program sends a content data request (CDRQ) to the server); and 
receiving a derived property for inclusion in the data structure, the derived property generated by the external server based on the sent identified properties(See Laux et al. Par. 40 and 58:  (The program at the server to make the generation and retrieval of the content data and its format dependent on the properties of the client and the properties of the resources (Par. 40)) and (A client computer including a memory having a client program that provides a content data request to the server, and that receives the instruction data set sent by the server; and a processor that runs the client program; and a network between the server computer and the client computer (Par. 58))).  

As per claims 4, 11, and 18:
Gay et al. as modified teach a method,
wherein the identified properties of the request include one or more of: an IP address, a host field, a request type, and a threat score(See Laux et al. Par. 142).  

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gay et al. United States Patent No. 9,064,013 in view of Barrus et al. United States Patent Publication No. 2014/0244668 in view of Kagalwala et al. United States Patent Publication No. 2003/0105732 as applied to claims 1, 8, and 15 in view of Rathod United States Patent Publication No. 2019/0052701.

As per claims 5, 12, and 19:
Gay et al. teach a method, 
wherein performing the actions on the request based on the one or more matched filters comprises(See Gay et al. Col. 9 lines 35-43): 
performing a lookup process to determine actions associated with each of the one or more matched filters(See Gay et al. Col. 13 lines 27-33). 
Gay et al. do not disclose for the modifying a configuration of the request based on the determined actions.  However, Rathod teaches a method,
modifying a configuration of the request based on the determined actions(See Rathod Par. 477:  Based on update the configuration would be customized with new setting that includes privacy settings, preferences, access rights & privileges, security policies, subscription).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Gay et al. and Barrus et al. and Kagalwala et al. to have the modifying a configuration of the request based on the determined actions.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Gay et al. and Barrus et al. and Kagalwala et al. and Rathod before him/her, to modify the system of combination of Gay et al. and Barrus et al. and Kagalwala et al. to include the modifying a configuration of the request based on the determined actions of Rathod, since it is suggested by Rathod such that, the method that enables user to connect with input, selection, purpose, activity specific other contextual users which are note in user's connection or contact list and are not able to directly connect, collaborate & communicate with them. User or request can determine requirement of connection types or send requirement request to server or server can monitors, tracks, detects, identifies, senses updates & stores user's activities, actions, events, senses, transactions, interactions, behavior, locations & user data and determine connections based on said user(s) related or associate data and/or request(s) data and connect user or requestor with other users or requestors to enabling them to conduct plurality types of activities, actions, transactions, events, interactions, registering, accessing, messaging, communication, sharing, searching, collaboration and participating activities of each other(See Rathod Par. 8).

As per claims 6, 13, and 20:
Gay et al. as modified teach a method,
wherein an action of the determined actions is to authenticate the request when the value associated with the property is a destination address matching the expected value of a matched filter(See Rathod Par. 312: The client is able to send, search, match, filter & select and/or input and/or draft and/or update, identify, publish, share, advertised, broadcast, synchronize including pull, push, snapshot, merge & transactional types of synchronization or replication, route, enable to access, provide, present & post one or more request(s) and/or on or more types of request(s) for connecting with other users and/or enabling user(s) to determine or select or input types of connections required and/or enabling user to search, match, select, update & send, share, synchronize, allow to access, post and/or automatically select & post based on monitoring, tracking, recording, storing, capturing, detecting, identifying, selecting, searching, matching, accepting, authenticating, verifying, validating, collecting, organizing, filtering, categorizing, orchestrating, recognizing, sensing, indexing, processing & formatting of and storing collected, sensed, identified, inputted, selected, formatted, shared, updated, synchronized, posted & received data or information about user's one or more activities). 

Claims 7, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Gay et al. United States Patent No. 9,064,013 in view of Barrus et al. United States Patent Publication No. 2014/0244668 in view of Kagalwala et al. United States Patent Publication No. 2003/0105732 as applied to claims 1, 8, and 15 and further in view of MINEEV et al. United Sates Patent No. 2019/0114338.

As per claims 7, 14, and 21:
Gay et al. do not explicitly disclose for the in response to performing the actions on the request, identifying a new property of the request; and appending a new entry in the data structure associated with the request based on the identified new property.  However, MINEEV et al. teach a method,
in response to performing the actions on the request, identifying a new property of the request(See MINEEV et al. Par. 7:  In response to receiving an event that the names and data types of one or more properties that are included in the event may be identified) A property storage may be updated to include definitions of any new properties that are included in the event; and 
appending a new entry in the data structure associated with the request based on the identified new property(See MINEEV et al. Par. 74:  based on received event which includes new property, updating  the at least one data structure may include adding a new column for the new property to the event storage).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Gay et al. and Barrus et al. and Kagalwala et al. to have the in response to performing the actions on the request, identifying a new property of the request; and appending a new entry in the data structure associated with the request based on the identified new property.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Gay et al. and Barrus et al. and Kagalwala et al. and MINEEV et al. before him/her, to modify the system of combination of Gay et al. and Barrus et al. and Kagalwala et al. to include the in response to performing the actions on the request, identifying a new property of the request; and appending a new entry in the data structure associated with the request based on the identified new property of MINEEV et al., since it is suggested by MINEEV et al. such that, the method may also include storing property definitions corresponding to the events. Each property definition may include a name and a data type (See MINEEV et al. Par. 5).

Response to Arguments 
Applicant contends Gay does not describe the data server "accessing a data structure associated with the request, the data structure storing properties of the request," as required by claim 1.  Examiner respectfully disagrees with applicant.  Gay et al. teach a method that allows an entity is requested by Client or App Server either by submitting a request for an entity associated with a particular key, or by requesting performance of a search query that matches the entity's component type (e.g., Property). A request performed using a search query that matches the entity's properties will typically first produce the key for the matching entity using index and then retrieve (access and retrieve the entity or information representative of the entity from Entity Database as specified in FIG. 5B (Col. 12 lines 41-45) also, the Entity Database stores information about entities (data objects) having keys (unique identifiers), and component types such as properties and content.  The information that are stored include the entity and the key related to the entity, the properties related to the entity, and the content of entity as specified in FIG. 5A(Gay Col. 11 lines 43-48).  Therefore, Gay teach "accessing a data structure associated with the request, the data structure storing properties of the request," as recited in claim 1.
Applicant contends Gay cannot teach or suggest, "for each property of the request in the data structure, applying a related filter from the set of filters to a value of the property in the data structure, and the determining whether the value associated with of the property matches an expected value of the related filter" as in claim 1.  Examiner respectfully disagrees with applicant.  Gay teach a method that that the frontend Server relays requests from Clients or App Server to Request Processor, which optionally processes a request by selecting an order in which to apply filters and sort orders specified in the request and transmits the processed request to Query Engine. The Request Processor processes the request so as to improve the performance characteristics of the request by dividing the request into sub-requests, and determining an order to perform sub-requests that reduces the time to perform the request and/or reduces the maximum or total processor usage (Col. 5 lines 33-42) also, Indexes for different properties for a plurality of entities having multiple properties and unique identifiers (keys). The indexes (Index A 142-A, Index B 142-B and Index-C 142-C) illustrated in FIG. 5B each have a respective plurality of index entries (rows) sorted in accordance with values of a property and a key (columns). In some implementations, there is an index entry for each value of a property of an entity. Thus, if there is a multi-valued property, there will be at least two index entries for the entity (e.g., two index entries in the same index with the same key but different filter values), one sorted in accordance with the first value of the property and another sorted in accordance with the second value of the property (Col. 12 lines 47-60)finally, Index Generator generates a large number of indexes (e.g., at least one index or index portion for each property that can be used to sort and/or filter responses) so that for each possible combination of filters and sort orders in a request, there exists an index including an index portion where the index entries matching the combination of filters are arranged in a contiguous block of index entries sorted in the sort order (Col. 9 lines 30-43).  Therefore, Gay et al. teach "for each property of the request in the data structure, applying a related filter from the set of filters to a value of the property in the data structure, and the determining whether the value associated with of the property matches an expected value of the related filter " as recited in claim 1.
Applicant contends Gay as modified cannot teach or suggest “in response to receiving the request, identifying a first type of data traffic associated with the request; determining a first set of filters from a plurality of sets of filters, the first set of filters associated with the first type of data traffic associated with the request” as recited in claim 1.  Examiner respectfully disagrees with applicant.  Barrus et al. was introduced since, Barrus et al. teach a method includes a filter engine for filtering a column of a table based on receiving a filter request from user and the filter engine filters the column by identifying filter criteria from the filter request, the filter criteria being based on a data type or characteristics of data, applying the filter criteria to the column by eliminating rows that do not match the filter criteria, and displaying remaining rows in the table to the user (Par. 8) also, Barrus et al. teach a method that the filter engine filters a column of the table based on a filter request also, the filter engine receives a filter request to filter more than one column of the table then the filer engine sends the results of filtering the column to the table generator and the table generator updates the table and communicates with the user interface engine to generate graphical data for displaying the updated table (Par. 89).  Therefore, Gay et al. teach " in response to receiving the request, identifying a first type of data traffic associated with the request; determining a first set of filters from a plurality of sets of filters, the first set of filters associated with the first type of data traffic associated with the request” as recited in claim 1.
Applicant argument with respect to the rest of claims are related to claim 1 please see above explanation.
Applicant's amendments have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgiev et al.  et al. United States Patent Publication No. 2019/0236154,
Dart et al. United States Patent Publication No. 2005/0063083,
Cowsert et al. United States Patent Publication No. 2003/0228597.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.
The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157